Citation Nr: 1446161	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for calluses of the feet (tylomata), bilateral first and fifth digits, originally claimed as a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified before an Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. Since the date of that hearing, the Acting Veterans Law Judge is no longer employed by the Board.  In March 2013, the Board remanded the Veteran's case to afford him a new hearing.  In June 2013, the Veteran and his wife testified at a Travel Board hearing before the undersigned.  A copy of the transcript is associated with the record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran testified at his June 2013 hearing that he currently received treatment for his bilateral calluses of the feet at the West Palm Beach VA Hospital every three months.  The most recent VA treatment records in the Veteran's claims file date from October 2008.  As there appear to be outstanding VA treatment records in VA's constructive possession, the claim must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran's representative stated during the June 2013 hearing that the Veteran has two favorable medical opinions concerning the Veteran's claim.  However, a review of the Veteran's claims file, to include documents contained within Virtual VA, fails to reflect that the record contains any etiological opinion outside of the one conducted by a VA examiner in February 2009.  VA must attempt to locate the positive medical opinions referenced by the Veteran, as these would certainly be beneficial to his claim.  The Veteran should be contacted and asked to provide VA with copies of the positive medical opinions he has identified (if they are in his possession).  If the Veteran does not have copies of these opinions, he should be asked to provide VA with consent to release forms containing all necessary identifying information so that VA can make all reasonable efforts to obtain these opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the West Palm Beach VA Medical Center dated from October 2008 to the present.

2.  Contact the Veteran and ask him to provide VA with copies of the positive etiological opinions his representative referenced in his June 2013 Board hearing - to include those from VA physicians and those from private physicians.  If the Veteran does not have copies of the positive opinions he referenced, then after securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


